
	

113 HR 2723 IH: Embassy Security and Enhancement Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2723
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Engel (for
			 himself, Mr. Faleomavaega,
			 Mr. Sherman,
			 Mr. Meeks,
			 Mr. Sires,
			 Mr. Connolly,
			 Mr. Deutch,
			 Mr. Higgins,
			 Ms. Bass, Mr. Keating, Mr.
			 Cicilline, Mr. Grayson,
			 Mr. Vargas,
			 Mr. Schneider,
			 Mr. Kennedy,
			 Mr. Bera of California,
			 Mr. Lowenthal,
			 Ms. Meng, Ms. Frankel of Florida,
			 Ms. Gabbard, and
			 Mr. Castro of Texas) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To enhance security for facilities and personnel at
		  United States diplomatic and consular posts abroad, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Embassy Security and
			 Enhancement Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Review and planning requirements
					Sec. 101. Designation of high risk, high threat posts and
				working groups.
					Sec. 102. Contingency plans for high risk, high threat
				posts.
					Sec. 103. Sense of Congress regarding strategic review of
				Bureau of Diplomatic Security.
					Title II—Physical security and personnel requirements
					Sec. 201. Capital Security Cost Sharing Program.
					Sec. 202. Local guard contracts abroad under diplomatic
				security program.
					Sec. 203. Transfer authority.
					Sec. 204. Physical security of certain soft
				targets.
					Sec. 205. Reemployment of annuitants.
					Sec. 206. Exemptions from certain protest procedures for
				non-compete contracting in exigent circumstances.
					Sec. 207. Sense of Congress on minimum security standards for
				temporary United States diplomatic and consular posts.
					Sec. 208. Sense of Congress on assignment of personnel at high
				risk, high threat posts.
					Title III—Security training
					Sec. 301. Security training for personnel assigned to high
				risk, high threat posts.
					Sec. 302. Report to Congress.
					Title IV—Death gratuity
					Sec. 401. Death gratuity.
					Sec. 402. Increased group life insurance and survivors’
				educational benefits applicable to those killed in terrorist
				attacks.
					Sec. 403. Retroactive payment.
					Sec. 404. Authorization of appropriations.
					Sec. 405. Conforming amendment.
				
			2.FindingsCongress finds the following:
			(1)On September 11
			 and 12, 2012, terrorists attacked the United States Special Mission compound
			 and Annex in Benghazi, Libya.
			(2)The attacks
			 resulted in the deaths of Ambassador John Christopher Stevens, Sean Smith,
			 Tyrone Woods, and Glen Doherty, in addition to severely wounding other United
			 States personnel and Libyan guards.
			(3)The United States
			 personnel in Benghazi performed bravely in protecting their colleagues despite
			 the scale and intensity of the attacks.
			(4)An Accountability
			 Review Board chaired ably by Ambassador Thomas R. Pickering and vice-chaired by
			 Admiral Michael Mullen, former Chairman of the Joint Chiefs of Staff, was
			 subsequently convened to examine security failures leading to the
			 attacks.
			(5)The Board found,
			 in particular, the following:
				(A)Systemic failures
			 in leadership and management at the Department of State led to inadequate
			 security and unclear lines of responsibility for security considerations in
			 Benghazi.
				(B)Physical security
			 at the site was inadequate and local Libyan responders failed to adequately
			 respond to the sudden penetration of the mission.
				(C)There were no
			 immediate, specific tactical warnings of an attack although officials were
			 aware of intelligence gaps on militia activity in Libya and the threat such
			 activity posed to United States interests.
				(6)The Board made 29
			 recommendations for the Department of State, including—
				(A)enhancing security
			 in high risk, high threat posts and reviewing the balance between the risk and
			 benefits of a particular post;
				(B)reexamining
			 organization and management with a focus on security planning in the Bureau of
			 Diplomatic Security;
				(C)establishing
			 minimum security standards for temporary facilities, such as Benghazi, in high
			 risk, high threat environments; and
				(D)improving training
			 for personnel serving in high risk, high threat posts.
				(7)Former Secretary
			 of State Hillary Clinton accepted all of the Board’s recommendations and
			 directed that they be implemented.
			(8)United States
			 public servants work in dangerous places around the world to advance United
			 States interests and values, and it is not possible to conduct robust
			 diplomatic and development efforts without inherent risk.
			(9)The dedicated men
			 and women of the foreign and civil service are worthy of a serious and
			 sustained commitment to enhancing security and better protecting them when they
			 serve in hostile environments.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(2)High risk, high
			 threat postThe term high risk, high threat post
			 means a United States diplomatic or consular post, as determined by the
			 Secretary of State, that, among other factors, is—
				(A)located in a
			 country—
					(i)with high to
			 critical levels of political violence and terrorism; and
					(ii)the government of
			 which lacks the capacity or willingness to provide adequate security;
			 and
					(B)with mission
			 physical security platforms that fall below the Department of State’s
			 established standards.
				(3)SecretaryThe
			 term Secretary means the Secretary of State.
			IReview and
			 planning requirements
			101.Designation of
			 high risk, high threat posts and working groups
				(a)In
			 generalTitle I of the
			 Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4801 et
			 seq.; relating to diplomatic security) is amended by inserting after section
			 103 the following new sections:
					
						104.Designation of
				high risk, high threat posts
							(a)Initial
				designationNot later than 30
				days after the date of the enactment of this section, the Secretary shall
				submit to the appropriate congressional committees a report, in classified
				form, that contains an initial list of diplomatic and consular posts designated
				as high risk, high threat posts.
							(b)Designations
				before opening or reopening postsBefore opening or reopening a diplomatic or
				consular post, the Secretary shall determine if such post should be designated
				as a high risk, high threat post.
							(c)Designating
				existing postsThe Secretary
				shall regularly review existing diplomatic and consular posts to determine if
				any such post should be designated as a high risk, high threat post if
				conditions at such post or the surrounding security environment require such a
				designation.
							(d)DefinitionsIn this section and section 105:
								(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate.
								(2)High risk, high
				threat postThe term high risk, high threat post
				means a United States diplomatic or consular post, as determined by the
				Secretary, that, among other factors, is—
									(A)located in a
				country—
										(i)with high to
				critical levels of political violence and terrorism; and
										(ii)the government of
				which lacks the ability or willingness to provide adequate security; and
										(B)with mission
				physical security platforms that fall below the Department of State’s
				established standards.
									105.Working groups
				for high risk, high threat posts
							(a)EstablishmentBefore
				opening or reopening a high risk, high threat post, the Secretary shall
				establish a working group that is responsible for the geographic area in which
				such post is to be opened or reopened.
							(b)DutiesThe
				duties of the working group established in accordance with subsection (a) shall
				include—
								(1)evaluating the
				importance of the objectives of the proposed post to the national security of
				the United States, and the type and level of security threats such post could
				encounter;
								(2)completing working
				plans to expedite the approval and funding for establishing and operating such
				post, implementing physical security measures, providing necessary security and
				management personnel, and the provision of necessary equipment; and
								(3)establishing
				security benchmarks that would determine specific action, including enhanced
				security measures or evacuation of such post, based on the improvement or
				deterioration of the local security environment.
								(c)CompositionThe
				working group may be composed of representatives of the—
								(1)appropriate
				regional bureau;
								(2)Bureau of
				Diplomatic Security;
								(3)Bureau of Overseas
				Building Operations;
								(4)Bureau of
				Intelligence and Research; and
								(5)other bureaus or
				offices as determined by the Secretary.
								(d)Congressional
				notificationNot less than 15 days before opening or reopening a
				high risk, high threat post, the Secretary shall notify the appropriate
				congressional committees in classified form of—
								(1)the decision to
				open or reopen such post; and
								(2)the results of the
				working group under subsection
				(b).
								.
				(b)Conforming
			 amendmentThe table of contents of the Omnibus Diplomatic
			 Security and Antiterrorism Act of 1986 is amended by inserting after the item
			 relating to section 103 the following new items:
					
						
							Sec. 104. Designation of high risk, high
				threat posts.
							Sec. 105. Working groups for high risk,
				high threat
				posts.
						
						.
				102.Contingency
			 plans for high risk, high threat postsSection 606(a) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865(a); relating to
			 diplomatic security) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)by inserting
			 and from complex attacks after attacks from
			 vehicles; and
					(B)by inserting
			 or such a complex attack before the period at the end;
					(2)in paragraph (7),
			 by inserting before the period at the end the following: , including at
			 high risk, high threat posts (as such term is defined in section 104 of the
			 Omnibus Diplomatic Security and Antiterrorism Act of 1986), including options
			 for the deployment of additional military personnel or equipment to bolster
			 security and rapid deployment of armed or surveillance assets in response to an
			 attack.
				103.Sense of
			 Congress regarding strategic review of Bureau of Diplomatic Security
				(a)In
			 generalIt is the sense of
			 Congress that the Secretary of State should complete a strategic review of the
			 Bureau of Diplomatic Security of the Department of State to ensure that the
			 mission and activities of the Bureau are fulfilling the current and projected
			 needs of the Department of State.
				(b)Contents of
			 reviewThe strategic review
			 described in subsection (a) should include assessments of—
					(1)staffing needs for
			 both domestic and international operations;
					(2)facilities under
			 chief of mission authority adhering to security standards;
					(3)security personnel
			 with the necessary language skills for assignment to overseas posts;
					(4)programs being
			 carried out by personnel with the necessary experience and at commensurate
			 grade levels;
					(5)necessary security
			 training provided to personnel under chief of mission authority for expected
			 assignments and objectives;
					(6)balancing security
			 needs with an ability to carry out the diplomatic mission of the Department of
			 State; and
					(7)the budgetary
			 implications of balancing multiple missions.
					IIPhysical security
			 and personnel requirements
			201.Capital
			 Security Cost Sharing Program
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2014 for the Department of State
			 $1,383,000,000, to be available until expended, for the Capital Security Cost
			 Sharing Program, authorized by section 604(e) of Secure Embassy Construction
			 and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as
			 enacted into law by section 1000(a)(7) of Public Law 106–113; 113 Stat.
			 1501A–453; 22 U.S.C. 4865 note).
				(b)Sense of
			 Congress on the Capital Security Cost Sharing ProgramIt is the
			 sense of Congress that the Capital Security Cost Sharing Program should
			 prioritize the construction of new facilities and the maintenance of existing
			 facilities at high risk, high threat posts.
				(c)Restriction on
			 construction of office spaceSection 604(e)(2) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (title VI of division A of H.R.
			 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113; 113
			 Stat. 1501A–453; 22 U.S.C. 4865 note) is amended by adding at the end the
			 following new sentence: A project to construct a diplomatic facility of
			 the United States may not include office space or other accommodations for an
			 employee of a Federal department or agency if the Secretary of State determines
			 that such department or agency has not provided to the Department of State the
			 full amount of funding required by paragraph (1), except that such project may
			 include office space or other accommodations for members of the United States
			 Marine Corps..
				202.Local guard
			 contracts abroad under diplomatic security program
				(a)In
			 generalSection 136(c)(3) of the Foreign Relations Authorization
			 Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864(c)(3)) is amended to read as
			 follows:
					
						(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—
							(A)the Secretary may
				award contracts on the basis of best value (as determined by a cost-technical
				tradeoff analysis); and
							(B)proposals received
				from United States persons and qualified United States joint venture persons
				shall be evaluated by reducing the bid price by 10
				percent;
							.
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to the appropriate congressional committees a report that
			 includes—
					(1)an explanation of
			 the implementation of paragraph (3) of section 136(c) of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991, as amended by subsection (a);
			 and
					(2)for each instance
			 in which an award is made pursuant to subparagraph (A) of such paragraph, as so
			 amended, a written justification and approval, providing the basis for such
			 award and an explanation of the inability to satisfy the needs of the
			 Department of State by technically acceptable, lowest price evaluation
			 award.
					203.Transfer
			 authoritySection 4 of the
			 Foreign Service Buildings Act, 1926 (22 U.S.C. 295) is amended by adding at the
			 end the following new subsections:
				
					(j)In addition to exercising any other
				transfer authority available to the Secretary of State, and subject to
				subsection (k), the Secretary may transfer to, and merge with, any
				appropriation for embassy security, construction, and maintenance such amounts
				appropriated for any other purpose related to the administration of foreign
				affairs on or after October 1, 2013, as the Secretary determines necessary to
				provide for the security of sites and buildings in foreign countries under the
				jurisdiction and control of the Secretary.
					(k)Not later than 15
				days before any transfer of funds pursuant to subsection (j), the Secretary of
				State shall notify the Committees on Foreign Relations and Appropriations of
				the Senate and the Committees on Foreign Affairs and Appropriations of the
				House of Representatives of such
				transfer.
					.
			204.Physical
			 security of certain soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended, in the third sentence, by
			 inserting physical security enhancements and after may
			 include.
			205.Reemployment of
			 annuitantsSection 824(g) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking to facilitate the and all that follows through
			 Afghanistan,; and
					(B)by aligning the
			 margins of subparagraph (C) with the margins of subparagraph (B);
					(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				206.Exemptions from
			 certain protest procedures for non-compete contracting in exigent
			 circumstancesA determination
			 by the Department of State to use a procurement competition exemption under
			 section 3304 of title 41, United States Code, in order to meet emergency
			 security requirements shall not be subject to challenge by protest under either
			 sections 3551 through 3557 of title 31, United States Code, or section 1491 of
			 title 28, United States Code.
			207.Sense of
			 Congress on minimum security standards for temporary United States diplomatic
			 and consular postsIt is the
			 sense of Congress that—
				(1)the Overseas
			 Security Policy Board’s security standards for facilities should apply to all
			 facilities regardless of the duration of their occupancy; and
				(2)such facilities
			 should comply with requirements for attaining a waiver or exception to
			 applicable standards if it is in the national interest of the United
			 States.
				208.Sense of
			 Congress on assignment of personnel at high risk, high threat
			 postsIt is the sense of
			 Congress that the Secretary of State should station key personnel for sustained
			 periods of time at high risk, high threat posts in order to—
				(1)establish
			 institutional knowledge and situational awareness that would allow for a fuller
			 familiarization of the local political and security environment; and
				(2)ensure that
			 necessary security steps are implemented.
				IIISecurity
			 training
			301.Security
			 training for personnel assigned to high risk, high threat posts
				(a)In
			 generalTitle IV of the
			 Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4851 et
			 seq.; relating to diplomatic security) is amended by adding at the end the
			 following new sections:
					
						416.Security
				training for personnel assigned to a high risk, high threat post
							(a)In
				generalIndividuals assigned permanently to or who are in
				long-term temporary duty status as designated by the Secretary at a high risk,
				high threat post shall receive security training described in subsection (b) on
				a mandatory basis in order to prepare such individuals for living and working
				at such posts.
							(b)Security
				training describedSecurity training referred to in subsection
				(a)—
								(1)is training to
				improve basic knowledge and skills; and
								(2)may
				include—
									(A)an ability to
				recognize, avoid, and respond to potential terrorist situations, including a
				complex attack;
									(B)conducting
				surveillance detection;
									(C)providing
				emergency medical care;
									(D)awareness of
				improvised explosive devices;
									(E)firearms
				familiarization; and
									(F)defensive driving
				maneuvers.
									(c)Effective
				dateThe requirements of this section shall take effect beginning
				on the date that is one year after the date of the enactment of this
				section.
							(d)DefinitionIn
				this section and sections 417 and 418, the term high risk, high threat
				post has the meaning given such term in section 104.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out this section.
							417.Security
				management training for officials assigned to a high risk, high threat
				post
							(a)In
				generalOfficials described
				in subsection (c) who are assigned to a high risk, high threat post shall
				receive security training described in subsection (b) on a mandatory basis in
				order to improve the ability of such officials to make security-related
				management decisions.
							(b)Security
				training describedSecurity training referred to in subsection
				(a) may include—
								(1)development of
				skills to better evaluate threats;
								(2)effective use of
				security resources to mitigate such threats; and
								(3)improved
				familiarity of available security resources.
								(c)Officials
				describedOfficials referred to in subsection (a) are—
								(1)members of the
				Senior Foreign Service appointed under section 302(a)(1) or 303 of the Foreign
				Service Act of 1980 (22 U.S.C. 3942(a)(1) and 3943) or members of the Senior
				Executive Service (as such term is described in section 3132(a)(2) of title 5,
				United States Code);
								(2)Foreign Service
				officers appointed under section 302(a)(1) of the Foreign Service Act of 1980
				(22 U.S.C. 3942(a)(1)) holding a position in classes FS–1, FS–2, or FS–3;
				and
								(3)individuals
				holding a position in grades GS–13, GS–14, or GS–15.
								(d)Effective
				dateThe requirements of this section shall take effect beginning
				on the date that is 1 year after the date of the enactment of this
				section.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary.
							418.Language
				requirements for diplomatic security personnel assigned to high risk, high
				threat post
							(a)In
				generalDiplomatic security
				personnel assigned permanently to or who are in long-term temporary duty status
				as designated by the Secretary at a high risk, high threat post should receive
				language training described in subsection (b) in order to prepare such
				personnel for duty requirements at such post.
							(b)Language
				training describedLanguage training referred to in subsection
				(a) should prepare personnel described in such subsection to—
								(1)speak the language at issue with sufficient
				structural accuracy and vocabulary to participate effectively in most formal
				and informal conversations; and
								(2)read within a normal range of speed and
				with almost complete comprehension.
								(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
							.
				(b)Conforming
			 amendmentThe table of contents of the Omnibus Diplomatic
			 Security and Antiterrorism Act of 1986 is amended by inserting after the item
			 relating to section 415 the following new items:
					
						
							Sec. 416. Security training for personnel
				assigned to a high risk, high threat post.
							Sec. 417. Security management training for
				officials assigned to a high risk, high threat post.
							Sec. 418. Language requirements for
				diplomatic security personnel assigned to high risk, high threat
				post.
						
						.
				302.Report to
			 CongressNot later than 18
			 months after the date of the enactment of this Act, the Secretary shall submit
			 to the appropriate congressional committees a report on the implementation of
			 this title.
			IVDeath
			 gratuity
			401.Death
			 gratuitySection 413 of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973) is amended—
				(1)in subsection (a),
			 by striking at the time of death and inserting at level
			 II of the Executive Schedule under section 5313 of title 5, United States Code,
			 as in effect at the time of death, except that for employees compensated under
			 local compensation plans established under section 408, the amount shall be
			 equal to the greater of either one year’s salary at the time of death, or one
			 year’s basic salary at the highest step of the highest grade on the local
			 compensation plan from which the employee was being paid at the time of
			 death;
				(2)in subsection (b),
			 by adding at the end the following: The Secretary may waive the
			 requirement that the survivor be entitled to elect monthly compensation under
			 section 8133 of title 5, United States Code, if the survivor would otherwise be
			 entitled to payment under this section and the Secretary determines such waiver
			 is appropriate under the circumstances.;
				(3)by amending
			 subsection (c) to read as follows:
					
						(c)Order of
				paymentA death gratuity
				payment under this section shall be made as follows:
							(1)First, to the
				widow or widower.
							(2)Second, to the
				familial designee, if there is no widow or widower.
							(3)Third, to the
				child, or children in equal shares, if there is no widow, widower, or familial
				designee.
							(4)Fourth, to the
				parent, or parents in equal shares, if there is no widow, widower, familial
				designee, or child.
							If there
				is no survivor entitled to payment under this subsection, no payment shall be
				made.;
				(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking and after the semicolon;
					(B)in paragraph (2),
			 by striking the period and inserting ; and; and
					(C)adding at the end
			 the following:
						
							(3)the term familial designee
				means the eligible family member whom the decedent has designated as the
				recipient of this benefit under regulations of the Department of
				State
							;
					(5)by redesignating
			 subsections (b), (c), and (d) as subsections (d), (e), and (f); and
				(6)by inserting after
			 subsection (a) the following new subsections:
					
						(b)Payment to
				survivors of employees of agenciesThe head of an executive
				agency shall, with the concurrence of the Secretary of State, make a death
				gratuity payment authorized by this section to the survivors, as set forth in
				subsection (e), of any employee of that agency who dies as a result of injuries
				sustained in the performance of duty abroad while subject to the authority of
				the chief of mission under section 207.
						(c)Payment to
				survivors of internsThe
				Secretary may make a death gratuity payment of up to $500,000 to the survivors,
				as set forth in subsection (e), of an intern serving at a United States
				diplomatic or consular mission abroad without a regular salary who dies as a
				result of injuries sustained because of an act of terrorism occurring while on
				duty abroad, and who is not otherwise compensated under this
				section.
						.
				402.Increased group
			 life insurance and survivors’ educational benefits applicable to those killed
			 in terrorist attacks
				(a)In
			 generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C.
			 3961 et seq.) is amended by adding at the end the following new
			 sections:
					
						415.Group life
				insurance supplement for those killed in terrorist attacks
							(a)Foreign Service
				employeesNotwithstanding the amounts specified in chapter 87 of
				title 5, United States Code, a Foreign Service employee who dies while on duty
				abroad as a result of injuries sustained because of an act of terrorism
				occurring while on duty abroad shall be eligible, at the Secretary’s
				discretion, for an additional payment from the United States in an amount equal
				to the difference between that employee’s employer-provided group life
				insurance policy coverage (if any) and $400,000, except that for employees
				compensated under local compensation plans established under section 408, the
				amount shall be determined by regulations implemented by the Secretary and
				shall be no greater than $400,000. This payment shall be made to the
				beneficiary designated under the employee’s employer-provided group life
				insurance policy. If no beneficiary is named, the payment shall be made
				according to the order of precedence specified by the Office of Personnel
				Management under section 870.801 of title 5, Code of Federal Regulations (or
				successor regulation).
							(b)Employees of
				other agenciesThe head of an
				executive agency shall, with the concurrence of the Secretary of State, provide
				the additional payment authorized by this section, consistent with the
				provisions set forth in section (a), with respect to any employee of that
				agency who dies as a result of injuries sustained because of an act of
				terrorism occurring while on duty abroad and while subject to the authority of
				a chief of mission under section 207.
							(c)Terrorism
				definedIn this section and section 416, the term
				terrorism has the meaning given that term in section 140(d) of the
				Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C.
				2656f(d)).
							416.Educational
				assistance for survivors and dependents
							(a)Survivors of
				Foreign Service employeesThe Secretary shall provide educational
				assistance to a widow, widower, familial designee, or child(ren) of any United
				States national Foreign Service employee who dies while on duty abroad as a
				result of injuries sustained because of an act of terrorism occurring while on
				duty abroad, to meet, in whole or in part, the expenses incurred by that widow,
				widower, familial designee, or child(ren) in pursuing a program of education at
				an educational institution, including subsistence, tuition, fees, supplies,
				books, equipment, and other educational costs.
							(b)Survivors of
				employees of other agenciesThe head of an executive agency
				shall, with the concurrence of the Secretary of State, provide educational
				assistance authorized by this section to a widow, widower, familial designee,
				or child(ren) of any employee of that agency who dies as a result of injuries
				sustained because of an act of terrorism occurring while on duty abroad and
				while subject to the authority of a chief of mission under section 207.
							(c)Limitation on
				amount of assistanceEducational assistance under this section
				may be made available up to the amounts provided for in section 3532 of title
				38, United States Code, as adjusted by section 3564 of title 38, United States
				Code, and for an aggregate period of not more than 45 months.
							(d)DefinitionsFor
				purposes of this section, the terms program of education and
				educational institution have the meanings given those terms in
				section 3501 of title 38, United States
				Code.
							.
				(b)Clerical
			 amendmentThe table of contents in section 2 of the Foreign
			 Service Act of 1980 is amended by inserting after the item relating to section
			 414 the following new items:
					
						
							Section 415. Group life insurance
				supplement for those killed in terrorist attacks.
							Section 416. Educational assistance for
				survivors and
				dependents.
						
						.
				403.Retroactive
			 paymentAt the discretion of
			 the Secretary of State, and notwithstanding any other provision of law,
			 sections 413, 415, and 416 of the Foreign Service Act of 1980 may apply in the
			 case of a Foreign Service employee, executive branch employee subject to the
			 authority of the chief of mission under section 207 of the Foreign Service Act
			 of 1980, or intern serving at a United States diplomatic or consular mission
			 abroad without a regular salary, who died on or after April 18, 1983, and
			 before the date of the enactment of this Act, as a result of injuries sustained
			 because of an act of terrorism, as defined in section 140(d) of the Foreign
			 Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)).
			 Any retroactive payments made under this section shall be reduced by the amount
			 of any death gratuity or employer-provided group life insurance payment
			 previously provided by the United States to any widow, widower, familial
			 designee, child(ren), or other beneficiary based on the same death.
			404.Authorization
			 of appropriations
				(a)Funding from
			 agency accountsAny benefit or payment made available under this
			 Act by an agency of the United States shall be paid from available funds of
			 that agency.
				(b)Department of
			 State funds(1)Amounts made available to the Department of
			 State pursuant to the sixth proviso under the heading Department of
			 State–Administration of Foreign Affairs–Diplomatic and Consular Programs
			 in title I of the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2008 (division J of Public Law 110–161) are authorized to
			 be used by the Department of State to pay benefits or payments made available
			 under this Act.
					(2)To pay benefits or payments made available
			 under this Act, the Secretary of State may merge with the funds described in
			 paragraph (1) unobligated balances of funds appropriated under the heading
			 Department of State–Administration of Foreign Affairs–Diplomatic and
			 Consular Programs in an appropriations Act for fiscal year 2013 or for
			 any fiscal year hereafter, until not later than the end of the fifth fiscal
			 year after the fiscal year for which such funds were first appropriated or
			 otherwise made available.
					405.Conforming
			 amendmentThe table of
			 contents of the Foreign Service Act of 1980 is amended by inserting after the
			 item relating to section 414 the following new items:
				
					
						Sec. 415. Group life insurance supplement
				for those killed in terrorist attacks.
						Sec. 416. Educational assistance for
				survivors and
				dependents.
					
					.
			
